Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 22, 2021

                                        No. 04-21-00250-CV

IN RE WINN EXPLORATION COMPANY, INC., C.A. Winn Family Enterprises, Ltd, Tom
       C. Winn Family Enterprises Ltd., & Southern Winn Family Enterprises, Ltd.,

                                   Original Mandamus Proceeding

                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

        Relator has filed a petition seeking a writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than July 12, 2021. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.

           It is so ORDERED on June 22, 2021.

                                                                     PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court